DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 04/01/2022, claims 17 has been amended, and claim 36 is new. Currently, claims 17-36 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 29-30 and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (US 20190095007 A1)
Regarding claim 17, Jeong teaches a display substrate divided into a display region and a bonding region, the display substrate comprising: a base substrate; and a pixel driving circuit on the base substrate and corresponding to the display region, (Fig. 2 and 6 show the pixel with display region and bonding region Da and BA+2A. Para 71-73 and 151-153.  Fig. 6: substrate 100)
wherein the display substrate further comprises an interlayer insulating layer and a signal lead-in wire on the base substrate, (Fig. 6: insulating layers 125. Para 138.  Signal lead-in wire 213i as shown in Fig. 6 plus a conductive layer on insulation 130 which from the signal lead-in wire . Para 85, 150-151, 153)
the signal lead-in wire at least comprises a first signal lead-in sub-wire on a side of the interlayer insulating layer away from the base substrate, the first signal lead-in sub-wire being connected to a first connection pad in the bonding region and configured to introduce an external signal to the pixel driving circuit,  (Fig. 6: 215i connected to first connection pad 215. Para 85, 150-151, 153)
and the interlayer insulating layer comprises a plurality of sub-insulating layers defining a multi- stepped structure at a position where the display region is adjacent to the bonding region, (Fig. 5 shows the step like insulating layers of 125 which include 110, 121, 122, and 130)
	such that the interlayer insulating layer has a multi-stepped outer profile at an interface between the bonding region and the display region, and the first signal lead-in sub-wire is formed conformally along the multi-stepped outer profile. (Fig. 6 shows the step in layers 130, 122, and first signal lead-in sub-wire which include cont1 is formed conformally along the multi-stepped outer profile). 
Regarding claim 29, Jeong already teaches the display substrate of claim 17, 	and Jeong further teach wherein, in the bonding region, a first connection pad is on a side of the first signal lead-in sub-wire away from the base substrate, a second connection pad is on a side of the base substrate away from the pixel driving circuit, and the first connection pad is electrically connected to the second connection pad through a side wire. (Fig 3: 215 connected to pad 21 by 213a. Para 84)
Regarding claim 30, Jeong already teaches the display substrate of claim 29, 	and Jeong further teaches wherein the display substrate further comprises a protective layer on a side of the side wire away from the base substrate. (Para 161. Fig 6: protective layer 600)

Regarding claim 33, Jeong already teaches the display substrate of claim 17, 	and Jeong further teaches wherein the bonding region is on at least one side of the display region. (Fig. 2A and 6 show the bonding region is on at least one side of the display region)

Regarding claim 34,Jeong further teaches further teaches a display panel, comprising the display substrate of claim 17. (Para 73)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 20190095007 A1).
Regarding claim 31, Jeong already teaches the display substrate of claim 30, 	and Jeong further teaches wherein a material of the protective layer comprises a resin material. (Para 178.)
However Jeong does not teach the protective layer is black.
However it would have been obvious to one of the skilled in the art that the protective layer is to be black in the non display area in order to enhance the aesthetic of the display device as the wiring structure is not seen by the viewers.
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Jeong to teach the protective layer is black in order to enhance the aesthetic of the display device.

Claims 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over  Jeong (US 20190095007 A1), further in view Bower et al. (US 20200295120 A1, provisional filed 03/12/2019).
Regarding claim 32, Jeong already teaches the display substrate of claim 17, 	and Jeong further teaches wherein the display substrate further comprises a light emitting device connected to the pixel driving circuit, (Para 73)
However Jeong does not teach and the light emitting device comprises an inorganic micro light emitting diode.
However Bower teaches the light emitting device comprises an inorganic micro light emitting diode. (Para 70)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Jeong with Bower to teach the light emitting device comprises an inorganic micro light emitting diode in order to produce the predictable result of image display with inorganic micro light emitting diode pixel structure

Regarding claim 35, Jeong already teaches the display of 34,
However Jeong does not teach a spliced screen, comprising a plurality of the display panels spliced together, each displaying panel being the display panel of claim 34.
However Bower teaches a spliced screen. (Para 66)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Jeong with Bower to teach a spliced screen, comprising a plurality of the display panels spliced together, each displaying panel being the display panel of claim 34 in order to have a large display which would enhance the viewing experience.

Allowable Subject Matter
Claims 18-28 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive. 
On pages 10-11, applicant alleged that “applicants respectfully submit that Jeong does not disclose the features "the interlayer insulating layer comprises a plurality of sub-insulating layers defining a multi-stepped structure at a position where the display region is adjacent to the bonding region, such that the interlayer insulating layer has a multi-stepped outer profile at an interface between the bonding region and the display region, and the first signal lead-in sub-wire is formed conformally along the multi- stepped outer profile" of presently amended independent claim 17. 
Jeong fails to disclose or suggest the aforementioned features of presently amended independent claim 17. In particular, at an interface between the bending region BA and the display region 1A, the connection wire 215 is formed to extend conformally along an upper surface of the organic material layer 160 filled in the opening OP, but not a stepped outer profile defined by the inorganic insulation layer 125 at the interface between the bending region BA and the display region 1A.”
Examiner in the argument not persuasive. In this case, Jeong clearly teaches the limitation of “such that the interlayer insulating layer has a multi-stepped outer profile at an interface between the bonding region and the display region, and the first signal lead-in sub-wire is formed conformally along the multi-stepped outer profile” as shown in Fig. 6 that the steps in layers 130, 122, and first signal lead-in sub-wire which include cont1 is formed conformally along the multi-stepped outer profile.
For the argument presented on pages 13-14, refer to response above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/           Primary Examiner, Art Unit 2626